Name: Commission Regulation (EEC) No 1083/89 of 26 April 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 114/32 Official Journal of the European Communities 27. 4. 89 COMMISSION REGULATION (EEC) No 1083/89 of 26 April 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 4026/88 (3), as last amended by Regulation (EEC) No 753/89 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4026/88 to the quota ­ Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 May 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16 . 7. 1980, p. 1 . 0 OJ No L 110, 29 . 4. 1988, p. 36. O OJ No L 355, 23 . 12. 1988, p. 19 . (j OJ No L 80, 23. 3 . 1989, p. 59. 27. 4. 89 Official Journal of the European Communities No L 114/33 ANNEX to the Commission Regulation of 26 April 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 18 from 1 to 7 May 1989 Week No 19 from 8 to 14 May 1989 Week No 20 from 15 to 21 May 1989 Week No 21 from 22 to 28 May 1989 Week No 22 from 29 May to 4 June 1989 0104 10 90 (') 133,865 131,971 128,912 125,857 119,963 0104 20 90 (') 133,865 131,971 128,912 125,857 119,963 0204 10 00 0 284,820 280,790 274,280 267,780 255,240 0204 21 00 (2) 284,820 280,790 274,280 267,780 255,240 0204 22 10 (2) 199,374 196,553 191,996 187,446 178,668 0204 22 30 (2) : 313,302 308,869 301,708 294,558 280,764 0204 22 50 Q 370,266 365,027 356,564 348,114 331,812 0204 22 90 (2) 370,266 365,027 356,564 348,114 331,812 0204 23 00 (2) 518,372 511,038 499,190 487,360 464,537 0204 50 11 (2) 284,820 280,790 274,280 267,780 255,240 0204 50 13 (2) 199,374 196,553 191,996 187,446 178,668 0204 50 15 (2) 313,302 308,869 301,708 294,558 280,764 0204 50 19 (2) 370,266 365,027 356,564 348,114 331,812 0204 50 31 (2) 370,266 365,027 356,564 348,114 331,812 0204 50 39 (2) 518,372 511,038 499,190 487,360 464,537 0210 90 11 (3) 370,266 365,027 356,564 348,114 331,812 0210 90 19 (3) 518,372 511,038 499,190 487,360 464,537 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.